Citation Nr: 0318335	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  98-11 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
status post hematoma from a cervical laminectomy wound, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right foot surgery, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1944 to July 
1946.

This appeal arises from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In this decision, the RO denied 
increased evaluations for residuals of a status post hematoma 
from a cervical laminectomy wound and residuals of a right 
foot surgery.  The 10 percent evaluation for both 
disabilities was confirmed and continued.

In a written statement received in June 1999, the veteran 
appears to claim that he currently has a vascular disorder 
associated with a cervical laminectomy performed by VA.  This 
raises the issue of entitlement to compensation under the 
provisions 38 U.S.C.A. § 1151 (West 2002) for a vascular 
disorder of the neck resulting from VA treatment.  See 
38 C.F.R. § 3.155 (2002).  The Board finds that this claim is 
not properly before it at the present time and that it is not 
inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue decided below has been obtained.

2.  The medical and photographic evidence reveals that the 
residuals of a status post hematoma from a cervical 
laminectomy wound includes a disfiguring circular scar on the 
neck that measures approximately three inches in diameter and 
is characterized by depressed area.

3.  The medical and photographic evidence reveals that the 
residuals of a status post hematoma from a cervical 
laminectomy wound includes loss of mass in the right rhomboid 
muscle, deformed right scapula (winging), and a deep, tender 
scar on the upper back that measures approximately ten inches 
long by one inch wide.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent disabling is not 
warranted for residual scarring resulting from a status post 
hematoma from a cervical laminectomy wound, effective prior 
to August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.14, 4.20, 4.118, Codes 7800-7806 (effective 
prior to August 30, 2002).

2.  An evaluation of 10 percent disabling, but not more, is 
warranted for a right scapula deformity (winging) resulting 
from a status post hematoma from a cervical laminectomy 
wound.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.71, 4.71a, Code 5203 (2002).

3.  An evaluation of 30 percent disabling, but not more, is 
warranted for a disfiguring neck scar resulting from a status 
post hematoma from a cervical laminectomy wound, effective 
from August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.14, 4.20, 4.118, Codes 7800-7806 (effective 
on August 30, 2002).  See also 67 Fed.Reg. 49590-99 (July 31, 
2002).

4.  An evaluation of 10 percent disabling, but not more, is 
warranted for a deep scar on the upper back resulting from a 
status post hematoma from a cervical laminectomy wound, 
effective from August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.118, Codes 
7800-7806 (effective on August 30, 2002).  See also 67 
Fed.Reg. 49590-99 (July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue of entitlement to an increased evaluation 
for a cervical laminectomy wound have been properly developed 
and no further assistance to the veteran is required in order 
to comply with the duty to notify or assist.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 1991 & 2002).  As discussed 
below, the development conducted by VA in this case fully 
meets the requirements of the old provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991) and the new provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312 (1991).  The recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the VA letter of January 2002, the veteran 
was informed in detail of what actions would be undertaken by 
VA to develop his claim and what actions for which he was 
responsible.  In this letter, the Statement of the Case (SOC) 
of May 1998, and the Supplemental Statement of the Case 
(SSOC) of February 2003 he was informed of the type of 
evidence required to show his cervical laminectomy wound 
warranted a higher compensable evaluation under VA's Schedule 
for Rating Disabilities.  In letters of June 1999 and January 
2002, VA notified the veteran of the type of actions that 
were required of him, to include his identification of 
pertinent evidence and his own attempt to obtain and forward 
this evidence to VA.  These letters also informed him of the 
development that would be completed by VA in substantiating 
his claim, to include obtaining pertinent medical records and 
a VA examination, if appropriate.  In the SOC of May 1998 and 
subsequent SSOCs, VA specifically notified him of the 
evidence that it had considered.  The SOC and SSOCs also 
notified the veteran of the pertinent laws and regulations 
and the reasons and bases for VA's decision.  Specifically, 
the SOC and SSOCs notified the veteran of both old and new 
regulations governing the evaluation of scars.  These 
documents also notified him of both the old and new laws and 
regulations governing VA's duty to notify and assist, and he 
was given an opportunity to comment on them.  Based on the 
above analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include military 
and VA medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The veteran has not alleged that he is 
currently in receipt of Social Security Administration 
disability benefits.  However, the records indicate that the 
veteran sustained an on-the-job injury for which he received 
Workers' Compensation.  The treatment records associated with 
this injury have been associated with the claims and reviewed 
by the VA examiners, as indicated in the orthopedic 
examination report of December 1998.  Thus, there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded multiple VA 
compensation examinations in September 1997, December 1998, 
and May 2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The VA examiners appear to have reported 
accurate medical histories, provided examination findings 
regarding the veteran's cervical laminectomy wound, and 
provided the appropriate diagnoses.  The VA examiner of 
December 1998 also provided a competent medical opinion on 
the relationship between the veteran's nonservice-connected 
laminectomy and his service-connected hematoma and surgical 
scar.  While the examiner of May 2002 indicated that the 
veteran's claims file had not been available for review, two 
different examiners in December 1998 noted they had reviewed 
the medical evidence in the claims file and provided a 
detailed report on this medical history.  The May 2002 
examiner's history appears to be consistent to that found in 
the May 1998 reports.  In written contentions of June 2003, 
the veteran's representative noted that the December 1998 
examiner had ordered pictures of the laminectomy scar, but 
the representative had failed to locate these pictures in the 
claims file.  A review of the claims file indicates that 
clear, color photographs of the laminectomy scar are of 
record and will be considered in the following decision.  In 
addition, the veteran testified in September 1998 that the 
symptoms associated with his cervical laminectomy had become 
worse since his last VA examination.  See Wiggenmann v. 
Brown, 5 Vet. App. 281 (1993) (VA examination is required 
when a claimant alleges that service-connected symptomatology 
has become worse.)  The RO responded by providing the veteran 
with three additional VA examinations and obtaining all 
current VA treatment records.  Based on this analysis, the 
Board finds the VA examinations are fully adequate for 
providing evidence regarding the existence and severity of 
any current residuals of the cervical laminectomy wound.

VA has requested that the veteran identify all private 
treatment on multiple occasions.  Under direct questioning at 
his hearing in September 1998, the veteran testified that he 
had not received treatment for his laminectomy scar from any 
private source.  As there are no identified private treatment 
records, VA's duty to notify the veteran of an inability to 
obtain such records is moot.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).

On a VA Form 9 received in June 1998, the veteran requested a 
hearing before a traveling Veterans Law Judge (VLJ) sitting 
at the RO.  However, the veteran withdrew this request in 
June 2003.  By letter of June 2003, the RO informed the 
veteran that his case was being forwarded to the Board; and 
in effect, notified him that VA would not undertake any 
further development in his claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim for an increased 
evaluation for status post hematoma of a cervical laminectomy 
wound.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).  In 
addition, as the appellant has been provided the opportunity 
to present evidence and arguments on his behalf and availed 
himself of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Increased Evaluation for Cervical Laminectomy Wound.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's status post hematoma from a cervical 
laminectomy wound is evaluated as 10 percent disabling under 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.118, 
Diagnostic Code 7804, effective from October 17, 1994.  The 
rating criteria at 38 C.F.R. § 4.118 were recently changed 
effective August 30, 2002.  See 67 Fed.Reg. 147 49590, 49596-
99 (July 31, 2002).  According to the Court's ruling in 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) where the 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the claimant shall 
apply.  In the current case, the Board finds that the new 
rating criteria are more favorable to the veteran than the 
prior criteria.  That is, based on the provisions of 
38 C.F.R. § 4.118, Code 7801, Note 1, separate evaluations 
are authorized for scars in widely separated areas.  As the 
veteran has extensive scarring on both his neck and upper 
back, each anatomical area should be evaluated separately 
under the rating schedule.  This type of analysis is also 
supported by the significantly different criteria for 
disfigurement of the neck under Code 7800 and criteria 
evaluating scars in other parts of the body.  As discussed 
below, the characteristics of disfigurement under the new 
criteria at Code 7800 allow a higher evaluation for the 
laminectomy scar on the back of the veteran's neck than the 
old criteria that rate such scars generally as "moderate" 
or "severe."

The veteran has claimed that the hematoma/surgical scar on 
the back of his neck is disfiguring.  At his hearing on 
appeal in September 1998, the veteran testified that this 
scar was tender and caused a "pulling" sensation with 
movement of the right arm.  He noted that he had discomfort 
when looking up, when dressing, or carrying weight in the 
right arm.  The veteran also reported pain and loss of muscle 
mass in his right scapula area due to the wound.  The veteran 
testified that his neck pain was worse in cold weather and 
with repetitive use of his right arm.  On a scale from 0 (no 
pain) to 10 (extreme pain), the veteran asserted that his 
neck pain varied from 6 to 8.  He also appears to claim that 
the laminectomy/hematoma wound had caused loss of strength 
and numbness in the right arm.  The veteran asserted that 
physical therapy, exercise, and pain medication did not 
significantly help his disability.  He acknowledged that he 
was still able to do housework like mow the lawn and "stuff 
like that."

The veteran's treatment records from recent years report 
complaints of neck, back, and arm pain, that the veteran 
related to his surgical wound/scar.  In an outpatient of July 
1997, the scar was found to be tender on examination.  In 
February 1998, the veteran was seen for post-laminectomy neck 
and back pain.  On examination there was muscle spasm on the 
posterior neck and scapula.  In July 1998, the veteran 
complained of chronic neck and scapula pain secondary to his 
laminectomy surgery.  However, the examiner did not record 
any abnormalities associated with the laminectomy wound, 
neck, or back.  After similar complaints in December 1998, 
the examiner reported tenderness in the scapula muscles.  

An outpatient record of April 1999 noted complaints of right 
upper back pain.  On examination there were muscle spasm 
associated with his multiple scars.  A cervical spine X-ray 
of May 1999 found degenerative disc narrowing and 
degenerative hypertrophic lipping at the apophyseal joint 
margins.  On outpatient visits in August and September 1999 
the veteran continued to complain of back and neck pain.

On a VA compensation examination in September 1997, the 
history of cervical laminectomy was noted.  When the staples 
or sutures were removed there was a dehiscence of the wound.  
After 40 days without the wound healing, a plastic surgeon 
performed a flap rotation to cover the wound.  The veteran 
indicated that the surgery alleviated the symptoms associated 
with his right arm, but there continued to be symptoms in the 
area of the laminectomy scar extending down to the scapular 
region.  On examination, there was an oval shaped area of 
transferred tissue at the cervico-thoracic junction in the 
midline, which measured approximately three inches in 
diameter.  From this scar was a longitudinal scar some eight 
to nine inches in length, which extended down toward the 
inferior angle of the right scapula.  There was minimal 
tenderness about the scars.  Range of motion in the cervical 
spine was forward flexion to 70 degrees, backward extension 
to 75 degrees, right and left bending to 40 degrees, and 
right and left rotation to 70 degrees.  The veteran reported 
soreness in his neck and scapula during these maneuvers.  The 
right shoulder had full range of motion, but during maneuvers 
there was some noticeable winging of the medial aspect of the 
scapula.  This was attributed by the examiner to the rhomboid 
muscle being transferred up to the neck for the soft tissue 
coverage.  The diagnoses were status post cervical 
laminectomy, with wound healing difficulties and subsequent 
plastic composite closure with mild cutaneous rhomboid flap, 
and persistent scarring and winging of the scapula secondary 
to plastic surgical donor site.  The examiner commented that 
while these disorders were not connected to military service, 
the veteran underwent surgical management at VA and had less 
than ideal results.  Except for winging of the right scapula, 
objective orthopedic examination of the neck and right 
shoulder were normal.  The examiner appears to opine that 
twisting and turning of the neck; and reaching, pushing, 
lifting, and pulling with the right upper extremity; would 
result in slight and intermittent symptoms of the cervical 
disorder.

A VA orthopedic examination of December 1998 reported that 
the veteran's cervical spine seemed flexible.  Range of 
motion in the cervical spine was forward flexion and backward 
extension to 40 degrees, rotation to the right of 45 degrees 
and to the left of 50 degrees, and right and left bending of 
30 degrees.  There was no crepitation during movements.  
Strength of the muscles about the neck was good.  There was 
normal strength and sensation in the upper extremities, 
except for absent tricep jerk and mild swelling about the 
right elbow.  X-ray of the cervical spine was reported to 
show only "minor findings."  There was a 21-centimeter 
scar, 2 centimeters wide, along the upper dorsal and cervical 
spine, and at the proximal end of the scar was a circular 
scar 7.5 centimeters in diameter, representing a vascularized 
transfer of skin, subcutaneous tissue, and probably some 
muscle off the surface of the trapezius muscle.  The 
impression was of a long scar on the neck and some cosmetic 
deficiencies in the upper portion of the dorsal spine, which 
was just skin deep.  There was no evidence of a neurological 
deficit or of any serious problem relating to the old 
cervical laminectomy.  The examiner concluded that there was 
a very mild impairment or limitation attributed to the 
cervical surgery.

A VA skin examination of December 1998 noted the veteran 
appeared to be in mild distress and did not stand entirely 
erect due to neck, shoulder, and back ache.  There was a 
significant deforming scar that extends from the midline of 
the neck to somewhat diagonally down 23 centimeters.  At the 
apex of the scar was a circular scar that spans 7.5 
centimeters in diameter.  There was no evidence of wound 
drainage, abnormal pigmentation, or hypo- or hypesthesia at 
the scar site.  The diagnoses included status post cervical 
laminectomy complicated by wound dehiscence related to 
hematoma evacuation with delayed wound healing, and plastic 
repair involving flap rotation related to wound dehiscence.  
The examiner commented that the veteran's complaints of pain 
and spasm in the neck and back were not related to the skin 
closure or the scar sustained from the cervical laminectomy.  
The scar was found to be significantly disfiguring and was a 
direct result of wound dehiscence.

Another VA orthopedic examination was provided to the veteran 
in May 2002.  On examination, there was very a extensive scar 
starting from the base of the neck and extending to the tip 
of the scapula (distally) that measured about 10 inches long.  
The scar was well healed and was not tender.  There were no 
signs of irritation, but there was a definite loss of the 
muscles on the right side of the spine.  However, there was 
full range of motion in the scapula and both upper 
extremities could move normally.  There were no sensory 
deficits and reflexes were normal in the upper extremities.  
Range of motion in the cervical spine was normal.  The 
examiner commented that the veteran had made a satisfactory 
recovery from his cervical spine surgery, but had ended up 
with an enormous scar.

The available color photographs reveal an enormous scar from 
the middle of the back of the neck extending down the back to 
the tip of the scapula.  There is scar tissue, but no 
evidence of drainage or ulceration.  The reported "winging" 
of the right scapula can be seen in the photograph.

Based on the color photographs and the objective findings on 
examination, the Board finds that separate evaluations are 
warranted for the disfigurement of the veteran's neck (a 
circular scar resulting from the laminectomy) and the long 
scar down his thoracic spine area (resulting from repair of 
the laminectomy wound) under the criteria that became 
effective August 30, 2002.  Color photographs of the back of 
the veteran's neck and upper back indicated that the 
laminectomy scar is located at the base of the cervical 
spine, most of which is below shirt collar level.  However, 
the veteran's head is bend forward slightly in the photograph 
and virtually all examiners have identified the scar with his 
neck.  Resolving any doubt on the location of this scar for 
purposes of evaluation under Code 7800, the Board finds that 
the scar is located on the back of the neck.  See 38 U.S.C.A. 
§ 5107(b).

Under the new criteria at Code 7800, a 30 percent rating is 
assigned for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is assigned when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  According to 38 C.F.R. 
§ 4.118, Code 7800, Note (1), there are eight characteristics 
of facial disfigurement, these include: 1) a scar five or 
more inches (13 or more centimeters (cm.)) in length, 2) a 
scar at least one-quarter inch (0.6 cm.) wide at widest part, 
3) surface contour of scar elevated or depressed on 
palpation, 4) scar adherent to underlying tissue, 5) skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.), 6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.), 7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.), and 8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  

Based on the measurements obtained in above noted 
compensation examinations, the Board finds that the veteran's 
neck scar is approximately three inches (or 7.5 centimeters) 
in diameter.  The Board will resolve any doubt regarding the 
length or width of the line of this scar in the veteran's 
favor and find that it meets the second characteristic of 
disfigurement, as it is at least 1/4 inch wide.  The first 
characteristic is not met, as the scar is not 5 or more 
inches in length.  In addition, the color photographs clearly 
indicate that this circular scar is significantly depressed, 
thereby meeting the third characteristic of disfigurement.  
The fifth, sixth, seventh and eighth characteristics of 
disfigurement are not met as the scar does not cover an area 
exceeding 6 square inches.  There is no medical or 
photographic evidence of adherence to underlying tissue; 
thus, the fourth characteristic of disfigurement does not 
exist regarding the laminectomy scar.  Finally, there is 
medical evidence of soft tissue (muscle) loss associated with 
the compensated wound.  However, medical examination in 
September 1997 determined that this loss was associated with 
the rhomboid muscle in the upper right back.  Thus, no tissue 
or muscle loss has been attributed to the circular scar on 
the back of the veteran's neck.   

Despite the fact that tissue loss has not been associated 
with the circular scar on the back of the veteran's neck, 
based on the analysis of the characteristics of 
disfigurement, the Board finds that the veteran is entitled 
to an evaluation of 30 percent disabling under Code 7800 for 
laminectomy wound disfigurement of one feature (the back of 
the neck) due to two characteristics of disfigurement.  
38 C.F.R. § 4.7.  A higher evaluation is not warranted under 
Code 7800 as four or five characteristics of disfigurement 
are not present.  Therefore, the objective and photographic 
evidence does not support an evaluation under Code 7800 in 
excess of 30 percent.  An evaluation is not warranted under 
Codes 7801 and 7802 as scars on the neck are specifically 
excluded from consideration under these criteria.  As a ten 
percent evaluation is all that his allowed under Codes 7803 
and 7804, application of this criteria for the neck scar is 
not warranted.  

Turning to the long scar on the veteran's upper back, the 
longest measurement for this scar has been ten inches.  The 
width was reported as 2 centimeters (.79 inches) on VA 
orthopedic examination in December 1998.  Resolving all doubt 
in the veteran's favor, the Board finds the width of the 
upper back scar is one inch.  Based on these findings, the 
upper back scar measures approximately ten inches in length 
by one inch in width, for an area of 10 square inches.  The 
examiners have also associated this scar with tissue loss on 
the right side of the spine, which the examiner of September 
1997 identified as the rhomboid muscle.  This level of 
deformity warrants an evaluation of 10 percent under Code 
7801 for scars that are deep.  Under Code 7801, Note (2), a 
deep scar is defined as a scar associated with underlying 
soft tissue loss, and such scars are entitled to a 10 percent 
evaluation for areas exceeding 6 sq. inches or 39 sq. cm.  As 
the upper back scar does not measure 12 sq. inches (or 77 sq. 
cm.), based on the measurements provided by examiners, a 
higher evaluation to 20 percent under Code 7801 is not 
warranted.  As the criteria for Code 7800 is limited to scars 
on the head, face, or neck, it is not applicable to the 
evaluation of the scar on the upper back.  Since the highest 
rating allowed under Codes 7802, 7803, and 7804 is 10 
percent, they need not be considered for the evaluation of 
the upper back scar.  

While the veteran is being granted increased evaluations 
under the new criteria at 38 C.F.R. § 4.118, this rating can 
only be made effective from the date the new regulations came 
into effect.  See 38 U.S.C.A. § 5110(g) (West 2002); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997) (Where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue.)  
That is, the award of 30 percent evaluation under Code 7800 
for disfigurement due to a neck scar and a 10 percent 
evaluation for deep scars on the upper back under Code 7801 
must be made effective from August 30, 2002.  Any evaluation 
for the veteran's scarring prior to August 30, 2002 can only 
be based on evaluations under the old criteria at 38 C.F.R. 
§ 4.118.  As noted above, there is no provision under the old 
criteria at 38 C.F.R. § 4.118 that allows separation ratings 
for scars in widely separated areas.  As the laminectomy 
wound scar is in fact one continuous scar resulting from a 
single wound, consideration of 38 C.F.R. § 4.14 in connection 
with the old criteria of 38 C.F.R. § 4.118 would not have 
authorized separation ratings.  The Board does acknowledged 
that criteria at old Code 7801 does allow separate ratings 
for widely separated areas, but this provision only applies 
to third degree burns and does not authorize separate 
evaluations for scars.

Prior to August 2002, the RO evaluated the veteran's 
laminectomy wound under Code 7804, which allowed a 10 percent 
rating for a superficial scar that was tender and painful on 
objective examination.  This is the highest evaluation 
allowed under this diagnostic code.  As a ten percent 
evaluation is the highest authorized under old Codes 7802 and 
7803, consideration of this criteria is not warranted.  In 
addition, consideration of the criteria at the old Code 7801 
is not appropriate in the current case as this criteria 
evaluates areas of third degree burns, not scars.

Under the old criteria at Code 7800, a moderately disfiguring 
scar of the head, face, or neck warranted a 10 percent 
evaluation.  A 30 percent evaluation required a severely 
disfiguring scar, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  Based 
on the above findings that the neck scar is characterized by 
an approximately three inch diameter scar with depressed area 
and irregular texture, the Board finds that it only warrants 
a 10 percent evaluation under the old Code 7800.  The 
criteria for a 30 percent evaluation strongly implies that a 
severe disfigurement would be readily apparent to a casual 
observer and involve the eyes, lips, or ears.  The available 
color photographs indicate that the scar on the back of the 
veteran's neck is not readily observable.  In fact, when 
wearing a collared shirt it appears that this scar would be 
hard to see.  Regardless of its location, the laminectomy 
scar is well healed and does not present a severe 
disfigurement to the veteran.  Thus, a 30 percent evaluation 
is not warranted under the old criteria at Code 7800.

Under both the old and new criteria at Code 7805, a scar that 
limitation of function of the affected part is to be 
evaluated under the appropriate orthopedic or muscle injury 
diagnostic codes.  Medical opinion of record appears to be 
contradictory regarding whether the laminectomy wound and 
scar has resulted in any limitation of motion or function of 
either the cervical spine or right shoulder.  It is clear 
based on the opinion of September 1997 opinion that the wound 
has caused an injury to the right rhomboid muscle to include 
loss of mass and winging of the right scapula.  An outpatient 
examiner of April 1999 found a nexus between the veteran's 
neck/shoulder pain and muscle spasm and his laminectomy 
wound.  However, the examiner of December 1998 clearly found 
no relationship between the wound and any symptomatology 
associated with either the neck or right shoulder.

Even if doubt on this matter is resolved in the veteran's 
favor, a review of the demonstrated symptomatology and the 
pertinent rating criteria shows that separate evaluations for 
limitation of motion in the cervical spine/right shoulder or 
rhomboid muscle injury are not authorized.  Both pain and 
loss of muscle tissue would be significant symptoms in 
considering an evaluation under Code 5201 (limitation of arm 
motion), Code 5290 (limitation of motion of the cervical 
spine), Code 5295 (cervical strain by analogy), and Code 5302 
(Muscle Group II - extrinsic muscles of the shoulder girdle 
to include the rhomboid muscle).  As symptoms of pain and 
tissue loss have been considered in the current evaluations 
under 38 C.F.R. § 4.118, the provisions of 38 C.F.R. § 4.14 
prohibits a separate evaluation under different diagnostic 
codes for the same symptomatology.

In addition, when considering an evaluation in connection 
with the new criteria at 38 C.F.R. § 4.118, the Board finds 
that a higher evaluation is not warranted under the 
appropriate orthopedic and muscle injury diagnostic criteria.  
The neck scar has been awarded a 30 percent evaluation under 
the new Code 7800.  The majority of the examinations of 
record have failed to indicate any significant loss of motion 
in the cervical spine.  At its worst in recent years in 
December 1998, the veteran's neck motion was limited to 40 
degrees of flexion and extension, rotation to the right of 45 
degrees and to the left of 50 degrees, and side bending to 30 
degrees.  Based on the examiner's comments on a subsequent 
examination (that was conducted just five days later) that 
the veteran appeared to be in distress due to his neck and 
back discomfort, it appears that the December 1998 range of 
motion testing was taken during an exacerbation of his 
symptomatology.  This conclusion is also supported by the 
range of motion studies conducted in September 1997 and May 
2002 that reported significantly better range of motion in 
the cervical spine.  The range of motion findings of December 
1998 would support an evaluation of 10 percent disabling 
under Code 5291.  This level of disability is supported by 
the September 1997 examiner's opinion that found exacerbation 
of the veteran's symptomatology would result in slight and 
intermittent symptoms of the cervical disorder.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 202, 205-07 
(1995).  As there is no medical evidence or opinion of a 
moderate limitation of motion in the cervical spine, a higher 
evaluation would not be warranted under Code 5291.

Muscle spasm has been associated with the veteran's cervical 
wound; however, there is no medical opinion of record that 
has associated any underlying cervical spine disorder such as 
degenerative joint disease or intervertebral disc syndrome 
with the laminectomy wound.  Therefore, the only 
symptomatology that can be considered in evaluating the 
cervical disability by analogy under Code 5295 is pain on 
motion and muscle spasm.  The most this symptomatology could 
be rating under this diagnostic criteria is 10 percent, as 
higher evaluations required symptoms of loss of lateral spine 
motion, osteo-arthritic changes, and narrowing/irregular 
joint spaces; none of which has been found on examination or 
attributed to the laminectomy wound.

Regarding the upper back scar, for a compensable evaluation 
of 20 percent, Code 5201 requires limitation of arm movement 
to shoulder level.  Such limitation has not been demonstrated 
on objective examination.  Even considering exacerbation of 
the laminectomy wound residuals; the examiner of September 
1997 found that this would only result in a slight impairment 
of joint function.  Thus, the residuals of the laminectomy 
wound do not warrant a compensable evaluation under Code 
5201.  Turing to the diagnostic criteria evaluating muscle 
injuries, Code 5302 awards a 0 percent evaluation for slight 
muscle disabilities and a 20 percent evaluation for moderate 
muscle disabilities.  The Board finds that the muscle injury 
to the veteran's rhomboid muscle is only slight in degree.  
This finding is supported by the medical evidence that has 
found tenderness and muscle spasm on occasion, but has not 
indicated any significant loss of motion or strength in the 
right shoulder and upper arm.  In addition, the examiner of 
September 1997 indicated that only a slight impairment would 
result during exacerbations of the veteran's symptomatology.  
The veteran has acknowledged no significant loss of 
functional ability in the shoulder except for difficulty with 
overhead or repetitive work and with heavy weight lifting.

Based on the above analysis, the Board concludes that the 
discussed orthopedic and muscle injury criteria would not 
allow an evaluation of the veteran's laminectomy wound in 
excess of the ratings currently granted under the either the 
old or new criteria at 38 C.F.R. § 4.118.  However, the 
examiner of September 1997 associated winging of the right 
scapula with the right rhomboid muscle injury resulting from 
the laminectomy wound.  This level of disability would be 
analogous to malunion of the clavicle and scapula under Code 
5203 and warrant a 10 percent evaluation.  A separate 
evaluation for the scapula deformity is warranted in the 
current case as the criteria at Code 5203 is dissimilar to 
that evaluating the veteran's wound under 38 C.F.R. § 4.118.  
Such factors as pain or tissue loss are not considered in the 
diagnostic criteria at Code 5203.  However, a higher 
evaluation is not warranted under these diagnostic criteria, 
as there is no objective evidence of loose movement, 
nonunion, or dislocation of the scapula.  

According to 38 C.F.R. § 3.321(b)(1), in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

In the current case, the veteran has asserted that flare-ups 
of the residuals of his laminectomy wound interfere with his 
ability to work.  There is no allegation or evidence that the 
veteran's laminectomy wound has resulted in him being 
hospitalized in recent years.  Nor is there any allegation 
that the laminectomy wound has resulted in a loss of 
employment.  In fact, the veteran acknowledged at his hearing 
in September 1998 that he was still able to do significant 
manual work.  As previously noted, the medical opinions have 
indicated that exacerbation of the laminectomy wound symptoms 
would only result in a slight impairment of the veteran's 
functional ability.  Based on this lay evidence and medical 
opinion, the Board finds that the veteran's laminectomy 
wound, while impacting his ability to work, has not caused a 
marked interference with employment.  Thus, the level of 
interference with the veteran's industrial abilities due to 
his laminectomy wound is fully contemplated in his current 
evaluations under the rating schedule.  Based on this 
evidence, the Board finds that the residuals of the veteran's 
laminectomy wound does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
this issue does not warrant referral for an extra-schedular 
evaluation.

Based on that above analysis, the Board finds that the 
preponderance evidence, primarily the objective examination 
findings and photographic images, is against an increased 
evaluation for a laminectomy wound prior to August 30, 2002 
under the criteria of 38 C.F.R. § 4.118.  The evidence does 
warrant separate evaluations of 30 percent under Code 7800 
for neck disfigurement and 10 percent under Code 7801 for 
deep scars on the back, effective from August 30, 2002.  
Finally, the Board finds that the evidence warrants a 
separate 10 percent evaluation under Code 5203 for deformity 
("winging") of the right scapula due to the laminectomy 
wound.  While the veteran is competent to report his 
symptoms, the medical findings do not support higher 
evaluations.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant has described more severe symptomatology 
associated with his VA compensated laminectomy wound, his lay 
evidence is not credible.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against the 
claim for a higher evaluation and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent disabling for residual 
scarring resulting from a status post hematoma from a 
cervical laminectomy wound, effective prior to August 30, 
2002, is denied.

An evaluation of 10 percent disabling, but not more, for a 
right scapula deformity (winging) resulting from a status 
post hematoma from a cervical laminectomy wound is granted, 
subject to the applicable criteria pertaining to the payment 
of veterans' benefits.

An evaluation of 30 percent disabling, but not more, for a 
disfiguring neck scar resulting from a status post hematoma 
from a cervical laminectomy wound, effective from August 30, 
2002, is granted, subject to the applicable criteria 
pertaining to the payment of veterans' benefits.

An evaluation of 10 percent disabling, but not more, for a 
deep scar on the upper back resulting from a status post 
hematoma from a cervical laminectomy wound, effective from 
August 30, 2002, is granted, subject to the applicable 
criteria pertaining to the payment of veterans' benefits.


REMAND

A review of the latest compensation examination in May 2002 
indicates that this examiner requested X-rays of the 
veteran's right foot.  This X-ray report is not of record and 
the examiner failed to comment on its findings in his written 
report.  On remand, the RO should obtain a copy of this 
radiological report.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992) (VA has a continuing obligation to obtain 
all relevant and pertinent records, and a claimant does not 
have to request a particular record in order for the duty to 
assist to arise.)

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  Ask the appellant to identify all VA 
and non-VA healthcare providers that have 
treated him since October 1999 for his 
right foot disability.  Specifically, the 
RO should contact the VA Medical Center 
in Fresno, California, and request a copy 
of the report of a right foot X-ray 
presumably taken in May 2002.  Make 
arrangements to obtain these and all 
other identified treatment records.

2.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.

3.  Thereafter, readjudicate the 
veteran's claim for an increased 
evaluation of his right foot disability, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



